Citation Nr: 0626083	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1961 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations. 


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
No. 05-7168, ---F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 
19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires we have to notify claimants of the 
evidence necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in May 2002, 
prior to the issuance of the rating decision now on appeal 
from February 2003.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was provided a VA audiometric 
examination which confirmed bilateral tinnitus, and service 
connection for tinnitus was granted with a 10 percent 
evaluation effective from the date of claim.  As the issue in 
this appeal is essentially a question of law, and not one of 
fact, the Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the currently assigned 
10 percent evaluation for the veteran's bilateral tinnitus is 
the maximum schedular evaluation authorized, and made 
effective to the date of claim, so any error in failure to 
provide VCAA notice with respect to effective dates in this 
appeal is harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  Pending this 
appeal, the VA Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The claim 
in this appeal was affected by the stay, and held in abeyance 
pending the outcome of the Smith appeal.  

In June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168, ---F.3d. ---, 
(Fed. Cir. June 19, 2006).  In reliance on US Supreme Court 
precedent, the Circuit explained that an Agency's 
interpretation of it's own regulations was entitled to 
substantial deference by the courts, so long as that 
interpretation was not plainly erroneous or inconsistent with 
other regulations.  Id., slip op. at 9-10.  In the absence of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulatory scheme, the Circuit concluded that the 
Court erred in not deferring to VA's interpretation.  

As a result of the Circuit's decision in Smith, the VA 
Secretary rescinded the stay, and directed the Board to 
resume adjudication of all claims previously held in 
abeyance, consistent with VA's longstanding interpretation 
that a single 10 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 6260.  

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260, in effect prior to June 2003, and 
applicable to the present case which was commenced by the 
veteran's claim received in February 2003, precludes an 
evaluation in excess of the already established single 
10 percent evaluation for the veteran's bilateral tinnitus.  
The veteran's service-connected tinnitus has been assigned 
the maximum schedular evaluation available for tinnitus under 
both the old and new versions of the regulation.  The 
veteran's claim for separate 10 percent evaluations for each 
ear for tinnitus is denied under both the old and new 
versions of the governing regulation.  The disposition of 
this claim is based upon law and not fact.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


